Exhibit 10.50

AMENDMENT NO. 1 TO AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


This amendment is made effective as of March 1, 2013 by and between Advocat
Inc., a Delaware corporation (the “Company”), and Kelly Gill (the “Executive”).


WHEREAS, The Company and the Executive are parties to that certain amended and
restated employment agreement dated April 1, 2012 (the “Employment Agreement”).


WHEREAS, The Company wishes to amend certain provisions of the Employment
Agreement to provide additional protection upon a change in control and the
Executive has agreed to such provisions.


WHEREAS, the parties have agreed to amend the Employment Agreement to reflect
the amended provisions as set forth herein.


NOW THEREFORE, The parties agree as follows:


1.    The first paragraph of Section XI of the Employment Agreement is hereby
amended and restated as follows:


SECTION XI
CHANGE IN CONTROL


In the event there is a Change in Control (as defined below) of the Company and
(1) within ninety (90) days prior to such event the Executive is terminated due
to either a Without Cause Termination or a Constructive Discharge or (2) within
six (6) months following such event the Executive is terminated due to either a
Without Cause Termination or a Constructive Discharge or elects to resign upon
written notice to the Company, but only if Executive has executed and not
revoked within the revocation period a valid release agreement in a form
reasonably acceptable to the Company, the Company shall pay to the Executive
upon the effectiveness of such release, subject to Section XII, in a lump sum an
amount equal to 200% of the sum of (a) his Base Salary as in effect at the time
of such termination or resignation and (b) the average of the three (3) most
recent Annual Incentive Compensation Awards (or if less than 3 Annual Incentive
Compensation Awards paid, the average of all actually paid). In addition, earned
but unpaid Base Salary and pro-rated incentive compensation awards will be paid
through the date of termination for the year in which termination or resignation
occurs. Any Options or restricted stock or restricted stock units granted to the
Executive pursuant to the Plan prior to resignation or termination, but subject
to vesting restrictions, will be fully vested upon a Change in Control whether
or not the Executive resigns. Any restricted stock units that are held by the
Executive at the time of such termination of employment shall be settled in
accordance with their terms. Subject to Section VIII.F, the group
hospitalization, health, dental care and life insurance benefits described in
this Agreement as in effect at the date of termination of employment will also
be continued for twenty-four (24) months from the effective date of termination
pursuant to a Change of Control.




2.    Except as otherwise provided herein, the Employment Agreement continues in
full force and effect.


IN WITNESS WHEREOF, the undersigned have executed this amendment as of the date
first above written.


ADVOCAT INC.


 
By: /s/ Richard M. Brame     
   Richard M. Brame
Title: Chairman of Compensation Committee
 
 
EXECUTIVE:


 
  /s/ Kelly Gill
Kelly Gill
 









